Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 10 Jun 2022 along with the AFCP 2.0 request has been entered.  Claims 1-5 and 12-20 are pending in the application.  Claims 1 and 13 are currently amended.  Applicant’s amendment to the Claims have overcome each and every objection previously set forth in the Final Office Action mailed 26 May 2022.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Examiner concurs with applicant’s statement that it was agreed in the telephonic interview conducted 07 Jun 2022 that the present amendment to claim 1 would overcome the prior art of record. Specifically, Petersen et al. (U.S. Pub. 2006/0201516) fails to teach or suggest the presently amended step of “closing said open length of said membrane against said airway tube via molding and so forming the inflatable cuff”. Rather, Petersen only teaches closing steps performed after removable from the mold (¶¶0055, 0065).
An updated search fails to find any alternate prior art which would have rendered the claim 1 as prima facie obvious to one having ordinary skill in the art at the time of the effective filing of the invention without improper hindsight reasoning.
Claims 13 and 17 remain allowed for the same reasons as stated in the preceding Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785